OPINION — AG — WE QUOTE FROM OPINION NO. JUNE 23, 1955 — " WHILE THE AG REALIZES THAT HOUSE BILL NO. 698 DELEGATES UNRESTRICTED AUTHORITY TO THE GOVERNING BOARD OR OFFICER OF EACH THE PUBLIC AGENCIES MENTIONED THEREIN TO PROVIDE GREATER INSURANCE BENEFITS FOR ONE OF ITS OFFICERS OR EMPLOYEES THAN ANOTHER, AND TO PAY THE PREMIUM DUE ON THE INSURANCE FOR ONE OFFICER OR EMPLOYEE FROM PUBLIC FUNDS AND NOT FOR ANOTHER, WE DO NOT BELIEVE SUCH FACT WOULD JUSTIFY THIS OFFICE IN HOLDING THAT SAID HOUSE BILL UNLAWFULLY DELEGATED LEGISLATIVE AUTHORITY, AND IS OF THE OPINION THAT SAME SHOULD BE TREATED AS VALID BY PUBLIC AGENCIES REFERRED THEREIN, THAT IS, UNLESS AND UNTIL IT IS DECLARED INVALID BY A FINAL DECISION OF A COURT OF COMPETENT JURISDICTION. HOWEVER, THIS DOES NOT MEAN SUCH A GOVERNING BOARD OR OFFICER SHOULD PURCHASE SUCH INSURANCE, AS THE RESPONSIBILITY AND MANNER OF DOING SO AND EXPENDING AVAILABLE PUBLIC FUNDS THEREFOR, IS A MATTER WHOLLY WITHIN THEIR DISCRETION, AS FOREMENTIONED. " — CITE: 11 O.S. 1961 16 [11-16] (FRED HANSEN)